13-1257-cv
Schnitter v. City of Rochester, et. al.
                                      UNITED STATES COURT OF APPEALS
                                          FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 7th day of February, two thousand thirteen.

PRESENT: PIERRE N. LEVAL,
         GUIDO CALABRESI,
         GERARD E. LYNCH,
                         Circuit Judges.

————————————————————————

JAMES SCHNITTER,
                                                Plaintiff - Appellant,

                                    v.                                          No. 13-1257-cv

CITY OF ROCHESTER, INVESTIGATOR IACUTONE,
SERGEANT DEBELLIS, MONROE COUNTY,
MICHAEL GREEN, and GRACE M. CARDUCCI,

                                                Defendants - Appellees.

————————————————————————

FOR APPELLANT:                            CHRISTINA A. AGOLA, Rochester, New York.

FOR APPELLEES:                            ROBERT J. BERGIN, Corporation Counsel (Spencer L. Ash, of
                                          Counsel), Rochester, New York, for City of Rochester,
                                          Investigator Iacutone, and Sergeant DeBellis.

                                          MERIDETH H. SMITH, Monroe County Attorney (Howard A.
                                          Stark and Brian E. Marianetti, of Counsel), Rochester, New
                                          York, for Monroe County, Michael Green, and Grace M.
                                          Carducci.
       Appeal from the United States District Court for the Western District of New York

(David G. Larimer, Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order and judgment of the district court is AFFIRMED.

       Plaintiff-appellant James Schnitter appeals from the district court’s grant of

judgment on the pleadings under Fed. R. Civ. P. 12(c) in favor of the defendants-

appellees the City of Rochester, Investigator Albert Iacutone, Sergeant Anthony DeBellis,

Monroe County, Michael Green, and Grace M. Carducci (together, the “defendants”).

Schnitter’s complaint alleged that in connection with his 2007 arrest and prosecution on

charges of child molestation – charges that were later dismissed – defendants deprived

him of constitutional rights protected under the Fourth and Fourteenth Amendments by,

inter alia, engaging in unreasonable searches and seizures, malicious prosecution, false

arrest, and false imprisonment; withholding exculpatory evidence; conducting an

inadequate investigation; and failing to adequately supervise their subordinates, and

sought damages pursuant to 42 U.S.C. § 1983. We assume the parties’ familiarity with

the facts, the procedural history, and the specification of issues on appeal, which we

describe only as necessary to explain our decision.

       We review a district court’s grant of judgment on the pleadings pursuant to Rule

12(c) de novo, applying the same standards applicable to dismissals for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). We accept as true all plausible allegations of fact in

the complaint, and draw all reasonable inferences in favor of the non-moving party.


                                             2
Burnette v. Carothers, 192 F.3d 52, 56 (2d Cir. 1999). To survive the pleading stage, a

complaint must plead “enough facts to state a claim to relief that is plausible on its face,”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), and must do more than

conclusorily assert the elements of a cause of action. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009).

       We review Schnitter’s many claims against a number of defendants seriatim. We

conclude that the individual defendants enjoy immunities that Schnitter’s pleadings fail to

defeat, and that, consisting as they do of threadbare recitation of legal conclusions,

Schnitter’s allegations against the municipal defendants fail to satisfy the pleading

standard established by Twombly and Iqbal.

       Claims against Carducci

       Schnitter claims that Carducci, the assistant district attorney who handled the

prosecution, violated his rights through malicious prosecution and failure to disclose

exculpatory evidence as required by Brady v. Maryland, 373 U.S. 83 (1963). Schnitter

concedes that Carducci enjoys absolute immunity while performing her duties as a

prosecutor. Shmueli v. City of N.Y., 424 F.3d 231, 236 (2d Cir. 2005), citing Imbler v.

Pachtman, 424 U.S. 409, 410 (1976). He argues, however, that Carducci’s tortious

conduct was investigatory in nature, and thus lay beyond the core prosecutorial function.

To support this argument, Schnitter observes that Carducci interviewed Schnitter’s wife

several times. As did the district court, we find this argument unpersuasive. Because the

testimony of Schnitter’s wife was crucial to any prosecution, Carducci’s interviews were


                                              3
a core part of the prosecutorial process, and the complaint alleges no further facts that

suggest Carducci’s conduct “d[id] not relate to an advocate’s preparation for the initiation

of a prosecution.” Buckley v. Fitzsimmons, 509 U.S. 259, 273 (1993).1 Schnitter’s

claims of “inadequate investigation” relate not to any action by Carducci that partakes of

a police investigative function, but rather amounts to the claim that she sought an

indictment based on insufficient or unpersuasive evidence. The claim thus addresses an

essential prosecutorial decision. Similarly, a prosecutor enjoys absolute immunity for

failure to disclose exculpatory evidence, because deciding what disclosure to make is part

of a prosecutor’s role as advocate, and constitutes a core prosecutorial function. Warney

v. Monroe County, 587 F.3d 113, 125 (2d Cir. 2009).2 Thus, the district court properly

dismissed Schnitter’s claims against Carducci.

       Claims against Green

       Schnitter claims that Green, the district attorney of Monroe County, violated his

rights by “actual[ly] or constructive[ly]” facilitating Schnitter’s prosecution. In

discharging his prosecutorial role, Green enjoys the same absolute immunity as Carducci.

Moreover, the complaint alleges no specific facts that suggest wrongdoing by Green.

Rather, Schnitter offers conclusory allegations that Green must have acted tortiously in


1
  Even were we to deem Carducci’s conduct to fall outside the core prosecutorial
function, she would still enjoy qualified immunity, as Schnitter fails to allege any facts
indicating Carducci “violate[d Schnitter’s] clearly established statutory or constitutional
rights of which a reasonable person would have known.” Buckley, 509 U.S. at 268.
2
  In any event, Brady is rooted in the constitutional right to a fair trial, and the charges
against Schnitter were dropped before any trial began. Schnitter thus fails to allege any
violation of his rights under Brady.

                                              4
Carducci’s training and supervision. To state a claim under § 1983 for failure to

supervise or train employees, Schnitter must allege that Green’s conduct reflected

“deliberate indifference to the rights of persons with whom the [employees] c[a]me into

contact.” Canton v. Harris, 489 U.S. 378, 388 (1989); see also Amnesty Am. v. Town of

West Hartford, 361 F.3d 113, 127-128 (2d Cir. 2004). As Schnitter has failed to state any

specific facts that plausibly suggest any such deliberate indifference on Green’s part, the

claims against Green fail under the pleading standard established in Twombly.

       Claims against DeBellis

       Other than identifying DeBellis as an employee of the City of Rochester, the

complaint does not describe his participation in Schnitter’s arrest, investigation or

prosecution, or state that he otherwise harmed Schnitter. Therefore, the complaint fails to

plead any claim against him.

       Claims against Iacutone

       While the complaint apparently directs § 1983 claims against Iacutone for

involvement in both Schnitter’s arrest and his prosecution, only Iacutone’s participation

in the arrest receives even minimal elaboration in the complaint. Thus, no claims against

him outside the arrest context satisfy the Twombly pleading standard. With respect to the

arrest, the only specific fact Schnitter alleges to support any claim against Iacutone is that

because Iacutone’s decision to arrest Schnitter was based exclusively on testimony from

Schnitter’s wife (whom Schnitter alleges to be unreliable), Iacutone failed to perform an

adequate investigation before arresting Schnitter.



                                              5
       “Probable cause is a complete defense to an action for false arrest brought under

New York law or § 1983.” Ackerson v. City of White Plains, 702 F.3d 15, 19 (2d Cir.

2012) (internal citation and quotation marks omitted). Moreover, an arresting officer

further enjoys qualified immunity if there is “arguable probable cause to arrest,” that is, if

the officer’s belief that probable cause exists is objectively reasonable or if reasonably

competent officers could disagree whether probable cause to arrest exists. Id. at 21

(internal citation and quotation marks omitted). Furthermore, we have indicated that

“[w]hen information [supporting an arrest] is received from a putative victim or an

eyewitness, probable cause exists, unless the circumstances raise doubt as to the person’s

veracity.” Curley v. Vill. of Suffern, 268 F.3d 65, 69-70 (2d Cir. 2001) (internal citation

omitted). While the complaint alleges that Schnitter’s wife had various attributes that

made her an unreliable witness, it alleges no facts suggesting that Iacutone either knew or

should have known of those attributes, or of any other material reason to doubt the

veracity of Schnitter’s wife’s testimony, prior to the arrest.3 Thus, Iacutone had at least

arguable probable cause to arrest based on her claim to have witnessed the crime, and

therefore enjoys qualified immunity. Accordingly, the claims against him were properly

dismissed by the district court.


3
 The complaint alleges that the purported three-year-old child victim contradicted
Schnitter’s wife, and thus undermined the ability of Schnitter’s wife’s testimony to
support probable cause. Officers of reasonable competence could disagree about whether
the testimony of an adult eyewitness is reliable enough to support an arrest when
contradicted by a three-year-old child victim; accordingly, the report by Schnitter’s wife
still provides at least the arguable probable cause necessary for qualified immunity. See
generally Walczyk v. Rio, 496 F.3d 139, 154 (2d Cir. 2007).

                                              6
         Claims against the City of Rochester and Monroe County

         The complaint names both the City of Rochester and Monroe County as

defendants. Against Monroe County, the complaint fails to state any facts or claims

whatsoever beyond naming the county as a defendant, and thus must be dismissed.4 The

only claims against Rochester are formulaic recitations that the city’s policies contributed

to the illegal conduct that allegedly deprived Schnitter of his rights. Monell v.

Department of Social Services, 436 U.S. 658 (1978), and Canton, 489 U.S. at 388,

established that, pursuant to § 1983, a plaintiff may assert claims against a municipality

when the municipality’s policies have led to violation of the plaintiff’s constitutional

rights, either by failure to train its employees or by sanctioning policies or customs that

lead to such violations. Segal v. City of N.Y., 459 F.3d 207, 219 (2d Cir. 2006). A claim

of failure to train requires “deliberate indifference” to the rights of persons encountered

by the employees, Canton, 489 U.S. at 388, and if the violation resulted from “a course of

action consciously chosen” by the municipality, the policy must be attributable to either

the municipality’s legislative body or a person with policymaking authority for the

municipality. Vives v. City of N.Y., 524 F.3d 346, 350 (2d Cir. 2008). Schnitter does not

allege specific facts supporting a claim that the City of Rochester violated his rights under

either of these theories. They thus fail under the pleading standards of Twombly and

Iqbal.


4
 To the extent the claims against the county are predicated on any actions of Carducci
and Green in prosecuting Schnitter, they necessarily fail, as it is well established that New
York prosecutors act on behalf of the state, not the county in which they serve, when
prosecuting a criminal matter. Baez v. Hennessy, 853 F.2d 73, 77 (2d Cir. 1988).

                                              7
      For the reasons set forth above, each of Schnitter’s claims was properly dismissed

at the pleading stage. We have considered Schnitter’s other arguments and found them to

be without merit. Accordingly, the judgment of the district court is AFFIRMED.


                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe, Clerk of Court




                                           8